NO. 07-08-0100-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   MARCH 18, 2008

                         ______________________________


                  RYHAN CHRISTOPHER JOHNSON, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 54,443-E; HONORABLE ABE LOPEZ, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Pending before this Court is Ryhan Christopher Johnson’s Motion to Dismiss Appeal

in which he represents that he is voluntarily seeking dismissal of his appeal. As required

by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by

Appellant and his attorney. No decision of this Court having been delivered, the motion
is granted and the appeal is dismissed. No motion for rehearing will be entertained, and

as requested by Appellant, our mandate will issue forthwith.


      Accordingly, the appeal is dismissed.


                                               Patrick A. Pirtle
                                                   Justice


Do not publish.




                                           2